            Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 KIMBERLEY BRADLEY, individually and                 Civil Action No.:
 on behalf of all others similarly situated,
                                                     CLASS ACTION COMPLAINT
                                Plaintiff,
                                                     JURY TRIAL DEMANDED
        v.

 TOPCO ASSOCIATES, LLC,
                                Defendant.


       Plaintiff Kimberley Bradley (“Plaintiff”) brings this action on behalf of herself and all

others similarly situated against Defendant Topco Associates, LLC (“Defendant”). Plaintiff

makes the following allegations pursuant to the investigation of her counsel and based upon

information and belief, except as to the allegations specifically pertaining to herself, which are

based on personal knowledge.

                                  NATURE OF THE ACTION

       1.      This is a putative class action lawsuit on behalf of purchasers of TopCare

Flushable Wipes-brand flushable wipe products (collectively, “TopCare Flushable Wipes”).

Defendant markets and sells TopCare Flushable Wipes as “flushable” wipe products. In fact,

TopCare Flushable Wipes are not flushable, in that they do not break apart or disperse in a

reasonable period of time after flushing, resulting in clogs or other sewage damage.

       2.      Flushable wipes are a personal hygiene product that serve as an alternative to

toilet paper. Flushable wipes are generally packaged as small to medium-sized moistened pieces

of cloth, which come pre-cut into rectangles, folded, and wrapped for convenience. The




                                                 1
            Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 2 of 20




flushable wipe industry is growing at twice the rate of all other restroom wipe products. For

example, in 2018, flushable wipes accounted for $2.1 billion in total sales.1

       3.      Consumers understand that “flushable” is commonly defined and understood to

mean suitable for disposal by flushing down a toilet. As a result, reasonable consumers expect

that “flushable wipe” products will disperse in a short amount of time after flushing and

therefore will not clog or cause other operational problems in household sewage lines, septic

systems, and other standard wastewater equipment. To be suitable for flushing, any “flushable”

product must be able to quickly disintegrate into small pieces such that it can pass through sewer

systems without issue.

       4.      Contrary to Defendant’s representations, TopCare Flushable Wipes are not, in

fact, flushable. TopCare Flushable Wipes do not break apart or disperse after flushing.

       5.      As such, Defendant engaged in widespread false and deceptive advertising by

claiming TopCare Flushable Wipes are “flushable” (the “Flushability Claims”). Every package

of TopCare Flushable Wipes prominently claims that the product consists of “Flushable Wipes.”

       6.      Plaintiff and Class Members purchased defective flushable wipes designed,

marketed manufactured, distributed, and sold by Defendant as “flushable.” Further, Plaintiff and

Class Members relied to their detriment on Defendant’s representation that TopCare Flushable

Wipes are “flushable.” Plaintiff and Class Members would not have paid to purchase

Defendant’s TopCare Flushable Wipes – or would not have paid as much as they did to purchase

them – had they known that they are not, in fact, “flushable.” Plaintiff and Class Members thus

suffered monetary damages as a result of Defendant’s deceptive and false representations.




1 https://www.smithers.com/services/market-reports/nonwovens/the-future-of-flushable-wipes-
to-2023 (last accessed Jan. 26, 2021).


                                                 2
            Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 3 of 20




       7.      The mislabeling of the TopCare Flushable Wipes renders the product completely

worthless. There is no value to consumers for purportedly “flushable” wipes that are not actually

flushable. Nevertheless, TopCare Flushable Wipes are labeled and sold as an alternative to toilet

paper, and they command a significant price premium over non-flushable wipes and traditional

toilet paper. Thus, Plaintiff and Class Members have thus been hit with a costly double-

whammy: a premium purchase price for a worthless product.

                                            PARTIES

       8.      Plaintiff Kimberley Bradley is a citizen of New York, residing in Beacon, New

York. In November 2020, Plaintiff Bradley purchased Tippy Toes Flushable Wipes for her

personal use for approximately $2.59 from Price Chopper in Newburgh, New York. Prior to her

purchase of TopCare Flushable Wipes, Plaintiff Bradley reviewed the product’s labeling and

packaging and saw that the TopCare Flushable Wipes were purportedly “flushable.” Plaintiff

Bradley relied on that labeling and packaging to choose her flushable wipes over comparable

products. Plaintiff Bradley saw these representations prior to, and at the time of purchase, and

understood them as representations and warranties that her TopCare Flushable Wipes were

“flushable.” Plaintiff Bradley relied on these representations and warranties in deciding to

purchase her TopCare Flushable Wipes. Accordingly, these representations and warranties were

part of the basis of the bargain, in that she would not have purchased TopCare Flushable Wipes

on the same terms had she known these representations were not true. However, Plaintiff

Bradley remains interested in purchasing a flushable wipes and would consider TopCare

Flushable Wipes in the future if Defendant ensured the products were actually flushable. In

making her purchase, Plaintiff Bradley paid a substantial price premium due to the false and

misleading Flushability Claims. However, Plaintiff Bradley did not receive the benefit of her

bargain because her TopCare Flushable Wipes, in fact, were not flushable. Plaintiff Bradley also



                                                 3
               Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 4 of 20




understood that in making the sale, her retailer was acting with the knowledge and approval of

the Defendant and/or as the agent of the Defendant. Plaintiff Bradley further understood that the

purchase came with Defendant’s representation and warranties that her TopCare Flushable

Wipes were “flushable.”

          9.      Plaintiff Bradley used her TopCare Flushable Wipes as directed by the product’s

packaging. After use, Plaintiff experienced plumbing issues, including the clogging of her home

plumbing.

          10.     Defendant Topco Associates, LLC (“Topco”) is a corporation organized and

existing under the laws of the state of Delaware, with its principal place of business in Elk

Grove, Illinois. Topco manufactures, sells, and/or distributes TopCare-brand products, and is

responsible for the advertising, marketing, trade dress, and packaging of TopCare Flushable

Wipes. TopCo manufactured, marketed, and sold TopCare Flushable Wipes during the class

period.

                                   JURISDICTION AND VENUE

          11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C § 1332(d)(2)(a)

because this case is a class action where the aggregate claims of all members of the proposed

class are in excess of $5,000,000.00, exclusive of interest and costs, there are over 100 members

of the putative class, and Plaintiff, as well as most members of the proposed class, are citizens of

states different from Defendant.

          12.     This Court has personal jurisdiction over Defendant because Defendant conducts

substantial business within New York, such that Defendant has significant, continuous, and

pervasive contacts with the State of New York.

          13.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant




                                                   4
           Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 5 of 20




does substantial business in this District and a substantial part of the events giving rise to

Plaintiff’s claims took place within this District.

                                   FACTUAL ALLEGATIONS

          A.     Defendant’s Misrepresentations Regarding TopCare
                 Flushable Wipes

       14.     TopCare Flushable Wipes are sold in 42-count packs. On the front of the

TopCare Flushable Wipes packaging, Defendant uniformly represents that the TopCare

Flushable Wipes are “flushable:”




                                                      5
          Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 6 of 20




       15.     Defendant’s advertising and marketing of TopCare Flushable Wipes is false and

misleading and omits material information. TopCare Flushable Wipes prominently advertise on

the front label that they are “flushable.” Consumers reasonably expect that TopCare Flushable

Wipes will, in fact, be “flushable” and therefore are safe for home use. Nowhere on the TopCare

Flushable Wipes packaging does Defendant inform consumers that TopCare Flushable Wipes are

not suitable for flushing. Defendant’s misrepresentations and/or omissions violate consumers’

reasonable expectations and, as alleged herein, and New York’s consumer protection statutes.

         B.      Defendant’s TopCare Flushable Wipes Are Not “Flushable”

       16.     Historically, toilet paper has been considered the benchmark for flushability

because it begins to break down upon contact with water. Toilet paper will disintegrate into

small pieces suitable for passing through sewer and septic systems without causing clogs. In

contrast, flushable wipes – like TopCare Flushable Wipes – do not perform as advertised or

marketed. Flushable wipes do not disintegrate effectively and can commingle to cause clogs and

other sewage line issues. As stated by industry officials, “[f]lushable wipes are not truly

flushable …. They might go down the drain, but they do not breakup like regular toilet paper.”2

       17.     A product labeled flushable must break apart or disperse in a reasonable period of

time such that it can clear sewage systems without causing clogs or otherwise negatively

impacting sewage lines. However, Defendant’s wipes do not break apart or disperse in a

reasonable period of time, resulting in clogs or other sewage damage.

       18.     Indeed, studies highlight the nature of the mislabeling of flushable wipe products

like TopCare Flushable Wipes. For example, in Defining ‘Flushabiliy’ for Sewer Use by Anum

Khan et al. (“Defining ‘Flushability’”) researchers at Ryerson University in Toronto tested 101


2New York Times, Americans Coping with the Coronavirus are Clogging Toilets (Mar. 21,
2020), available at: https://www.nytimes.com/2020/03/21/us/flushable-wipes-clog.html (last
accessed Jan. 21, 2021).


                                                 6
            Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 7 of 20




consumer products, included 23 wipes labeled as “flushable” and found that “most products

tested for drainline clearance did not clear the drainline in a single flush, sometimes requiring up

to six 6-L flushes …. Therefore, a consumer product is potentially incompatible with toilets and

plumbing systems.”3 Further, while “all bathroom tissue tested fully disintegrated before the end

of the 30-minute agitation period … none of the products labelled ‘flushable’ disintegrated

within the allotted time to an extent required to pass the test.”4 As a result, they determined “it is

evident that none of the products other than bathroom tissue are ‘flushable.’”5

       19.     Further, the National Association of Clean Water Agencies (“NACWA”)

conducted a nationwide study addressing the cost of wipes in 2019, working closely with other

national and state organizations.6 The study was designed to provide conservative estimates of

the likely cost of wipes in the United States at both the national and state levels, and is based on

data collected from 25 utilities in 19 states, broadly representative of the population of utilities in

the United States. Ultimately, NACWA estimates that wipes result in about $441 million per

year in additional operating costs in the collection systems of clean water utilities in the U.S. and

impose over $30,000 in additional collection system operating costs on the average utility per

year. In some states, such as California and New Jersey, with relatively few utilities and high

flows, the average utility pays significantly more.

       20.     Numerous independent tests demonstrate and confirm that wipes labeled and sold

as being “flushable” will not break down or dissolve in any sewer system.


3Defining ‘Flushability’ for Sewer Use, Ryerson University, Final Report by Anum Kan et al.
(Mar. 31, 2019), available at https://www.ryerson.ca/content/dam/water/Research/FinalReport-
FlushablesApril1.pdf (last accessed Jan. 26, 2021).
4 Id.

5Id.
6NACWA, The Cost of Wipes On America’s Clean Water Utilities,
https://www.nacwa.org/docs/default-source/resources---public/govaff-3-cost_of_wipes-
1.pdf?sfvrsn=b535fe61_2 (last accessed Jan. 26, 2021).


                                                   7
             Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 8 of 20




          21.        Consumer Reports performed independent disintegration tests on flushable wipes

that simulated toilet flushing conditions. A video clip depicting the tests shows that toilet paper

broke down in about eight seconds, but after ten minutes, the flushable wipes did not break

down, and still did not break down after being placed in a Kitchen Aid mixer for another ten

minutes.7 The video concludes: “Our advice: If you use these products, don’t flush them down

the toilet.”8

          22.        In 2016, the City of Vancouver, Washington conducted a series of “in-sewer”

tests of allegedly “flushable” wipes, dropping them into a manhole and observing their

conditions at a downstream collection point. The study concluded that nearly all flushable wipes

currently on the market in the United States “cannot be considered safe to flush since they travel

through real sewers intact, with no dispersion.”9 The test found flushable wipes completely or

nearly completely intact. 10

          23.        In a video posted by the Water Environment Federation, pretreatment technician

Tracy Stevens performed a “spin test” on multiple household products, including: one ply tissue,

three ply tissue, regular toilet paper, plush toilet paper and multiple brands of flushable wipes.11

The products were placed in beakers filled with water and a spinning blade to simulate flushing,


7Consumer Reports, Think twice about flushing wet wipes (Dec. 27, 2013), available at:
https://www.consumerreports.org/cro/news/2013/12/think-twice-about-flushing-
wetwipes/index.htm (last accessed Jan. 26, 2021).
8Eyewitness News, Consumer Reports: Flushable Wipes, available at:
https://abc7ny.com/consumer-reports-plumbing-flushable-wipes-eyewitness-news/29868/ (last
accessed Jan. 26, 2021).
9 See Testimony of Cynthia A. Finley, Ph.D., Summary of Field Dispersion Tests, Attachment B
at 9 (Mar. 15, 2017), available at: https://www.nacwa.org/docs/default-source/resources---
public/2017- 03-15mdemtest.pdf?sfvrsn=4 (last visited Jan. 26, 2021).
10   Id. at 11-12.
11 Water Environment Federation, Will it Flush? Video, YOUTUBE (Jan. 4, 2012), available at:
http://www.youtube.com/watch?v=SLTVqkXVvNk&feature=youtu.be (last visited Jan. 26,
2021)


                                                     8
             Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 9 of 20




and only toilet paper dispersed almost immediately. 12 After a few minutes, the flushable wipes

were still completely intact, with some cloudiness in the beaker that was attributed to lotion on

the wipe.13 According to Stevens:

        If you define flushable as yes it will go down the toilet, then [ ] everything
        [tested] here is flushable. If you define it as whether it will make it to the
        treatment plant, then [ ] all of these things could eventually make it to the
        treatment plant and maybe one time out of ten, or one time out of twenty
        they don’t, and with hundreds of thousands of people out there flushing
        these things down one out of ten, one out of a hundred, one out of a
        thousand, they are going to cause trouble.14

        24.     CBS4 Miami, after investigating damage caused by flushable wipes, hired I-P-S

testing, the only independent testing facility in the country, to conduct a slosh box test. I-P-S put

toilet paper, flushable wipes and non-flushable wipes through the same slosh box test. After one

hour, the toilet paper was barely visible, but the flushable wipes and non-flushable wipes were

fully intact. After two hours, the toilet paper had dispersed completely, the flushable wipes had

“shredded some, but visible chunks still remain[ed]” and the non-flushable wipes had not

changed at all. After three hours, there was “a trace amount” left of the flushable wipes and the

non-flushable wipes remained “pretty intact.”15

        25.     These problems are, or should be, known to Defendant. Yet, Defendant continues

to market and sell TopCare Flushable Wipes as “flushable” wipes, and does so at a higher cost

than comparable non-flushable wipes. For example “non-flushable” wet wipes from Up & Up

cost approximately $0.016 per wipe while TopCare Flushable Wipes cost approximately $0.0616



12 See id.
13 See id.

14 See id.

15 CBS 4 Miami, The Trouble With Wipes In Your Pipes (Feb. 4, 2014), available at:
http://miami.cbslocal.com/2014/02/04/the-trouble-with-wipes-in-your-pipes/ (last visited Jan. 27,
2021).



                                                  9
          Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 10 of 20




per wipe, respectively. Thus, Plaintiff and members of the Class and Subclass paid nearly four

times as much for TopCare Flushable Wipes flushable wipes due to the Flushability Claims.

       26.     Had Defendant not made the false, misleading, and deceptive representations

and/or omissions alleged herein, Plaintiff and Class Members would not have purchased

TopCare Flushable Wipes or would not have paid as much as they did for such products. Thus,

each Plaintiff and Class Member suffered an injury in fact and lost money or property as result of

Defendant’s wrongful conduct.

                                    CLASS ALLEGATIONS

       27.     Plaintiff hereby incorporates by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       28.     Plaintiff seeks to represent a class defined as all people who purchased any

TopCare Flushable Wipes product that falsely advertised that the product was purportedly

“flushable” during the applicable statute of limitations (the “Class”). Specifically excluded from

the Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and its heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       29.     Plaintiff Kimberley Bradley also seeks to represent a subclass consisting of Class

Members who reside in New York (the “New York Subclass”).

       30.     Subject to additional information obtained through further investigation and

discovery, the foregoing definitions of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.




                                                 10
          Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 11 of 20




       31.     Numerosity. The Class and Subclass Members are geographically dispersed

throughout the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of

Members in the Class and in the Subclass. Although the precise number of Class and Subclass

Members is unknown to Plaintiff, it is known by Defendant and may be determined through

discovery.

       32.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all Members of the Class and Subclass and predominate over

any questions affecting only individual Class or Subclass members. These common legal and

factual questions include, but are not limited to, the following:

               (a)     Whether Defendant made false and/or misleading statements to the

consuming public concerning the “flushability” of TopCare Flushable Wipes;

               (b)     Whether Defendant omitted material information to the consuming public

concerning the “flushability” of TopCare Flushable Wipes;

               (c)     Whether Defendant’s labeling and packaging for the TopCare Flushable

Wipes is misleading and/or deceptive;

               (d)     Whether Defendant engaged in unfair, fraudulent, or unlawful business

practices with respect to the advertising and sale of TopCare Flushable Wipes;

               (e)     Whether Defendant’s representations concerning TopCare Flushable

Wipes were likely to deceive a reasonable consumer;

               (f)     Whether Defendant’s omissions concerning TopCare Flushable Wipes

were likely to deceive a reasonable consumer;

               (g)     Whether Defendant represented to consumers that TopCare Flushable

Wipes have characteristics, benefits, or qualities that they do not have;



                                                 11
           Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 12 of 20




               (h)     Whether Defendant advertised TopCare Flushable Wipes with the intent to

sell them not as advertised;

               (i)     Whether Defendant falsely advertised TopCare Flushable Wipes;

               (j)     Whether Defendant made and breached express and/or implied warranties

to Plaintiff and Class and Subclass Members about TopCare Flushable Wipes;

               (k)     Whether Defendant’s representations, omissions, and/or breaches caused

injury to Plaintiff and Class and Subclass Members; and

               (l)     Whether Plaintiff and Class and Subclass Members are entitled to

damages.

       33.     Typicality. Plaintiff’s claims are typical of the claims of the other Members of

the Class and Subclass in that, among other things, all Class and Subclass Members were

deceived (or reasonably likely to be deceived) in the same way by Defendant’s false and

misleading advertising claims about the “flushability” of TopCare Flushable Wipes. All Class

and Subclass Members were comparably injured by Defendant’s wrongful conduct as set forth

herein. Further, there are no defenses available to Defendant that are unique to Plaintiff.

       34.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Members of the Class and Subclass. Plaintiff has retained counsel that is highly

experienced in complex consumer class action litigation, and Plaintiff intends to vigorously

prosecute this action on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests

that are antagonistic to those of the Class or Subclass.

       35.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass Members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually



                                                 12
           Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 13 of 20




impossible for Class or Subclass Members to obtain effective redress on an individual basis for

the wrongs committed against them. Even if Class or Subclass Members could afford such

individualized litigation, the court system could not. Individualized litigation would create the

danger of inconsistent or contradictory judgments arising from the same set of facts. It would

also increase the delay and expense to all parties and the court system from the issues raised by

this action. The class action device provides the benefits of adjudication of these issues in a

single proceeding, economies of scale, and comprehensive supervision by a single court, and

presents no unusual management difficulties under the circumstances.

       36.     In the alternative, the Class and Subclass may also be certified because:

               (a)     the prosecution of separate actions by individual Class and Subclass

Members would create a risk of inconsistent or varying adjudications with respect to individual

Class or Subclass Members that would establish incompatible standards of conduct for

Defendant;

               (b)     the prosecution of separate actions by individual Class and Subclass

Members would create a risk of adjudications with respect to them that would, as a practical

matter, be dispositive of the interests of other Class and Subclass Members not parties to the

adjudications, or substantially impair or impede their ability to protect their interests; and/or

               (c)     Defendant has acted or refused to act on grounds generally applicable to

the Class and to the Subclass as a whole, thereby making appropriate final declaratory and/or

injunctive relief with respect to the Members of the Class and to the Members of the Subclass as

a whole.




                                                  13
             Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 14 of 20




                                           COUNT I
                          Violation Of New York’s Gen. Bus. Law § 349
                             (On Behalf Of The New York Subclass)

       37.       Plaintiff hereby incorporates by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       38.       Plaintiff Kimberley Bradley brings this claim individually and on behalf of the

Members of the proposed New York Subclass against Defendant.

       39.       Defendant committed deceptive acts and practices by employing false,

misleading, and deceptive representations and/or omissions about the “flushability” of its

TopCare Flushable Wipes to mislead consumers into believing TopCare Flushable Wipes are

flushable.

       40.       Plaintiff Bradley has standing to pursue this claim because she has suffered an

injury-in-fact and has lost money or property as a result of Defendant’s deceptive acts and

practices. Specifically, Plaintiff Bradley purchased TopCare Flushable Wipes for her own

personal use. In doing so, Plaintiff Bradley relied upon Defendant’s false, misleading, and

deceptive representations that TopCare Flushable Wipes were flushable. Plaintiff Bradley spent

money in the transaction that she otherwise would not have spent had she known the truth about

Defendant’s advertising claims.

       41.       Defendant’s deceptive acts and practices were directed at consumers.

       42.       Defendant’s deceptive acts and practices are misleading in a material way because

they violate consumers’ reasonable expectations. Defendant knew consumers would purchase

TopCare Flushable Wipes and/or pay more for them under the false – but reasonable – belief that

TopCare Flushable Wipes are flushable, when they are not. By advertising so prominently that

TopCare Flushable Wipes were flushable, Defendant proves that information about

“flushability” is material to consumers. If such information were not material, Defendant would



                                                  14
          Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 15 of 20




not feature it prominently on the front label of every TopCare Flushable Wipes package. As a

result of its deceptive acts and practices, Defendant has sold thousands, if not millions, of

TopCare Flushable Wipes to unsuspecting consumers across New York. If Defendant had

advertised its TopCare Flushable Wipes truthfully and in a non-misleading fashion, Plaintiff and

other New York Subclass Members would not have purchased them or would not have paid as

much as they did for them.

       43.     As a direct and proximate result of Defendant’s false, misleading, and deceptive

representations and/or omissions, Plaintiff Bradley and other Members of the New York

Subclass were injured in that they: (1) paid money for TopCare Flushable Wipes that were not

what Defendant represented; (2) were deprived of the benefit of the bargain because the TopCare

Flushable Wipes they purchased were different than Defendant advertised; and (3) were deprived

of the benefit of the bargain because the TopCare Flushable Wipes they purchased had less value

than Defendant represented.

       44.     On behalf of herself and Members of the New York Subclass, Plaintiff Bradley

seeks to enjoin Defendant’s unlawful acts and practices and recover her actual damages or fifty

(50) dollars, whichever is greater, three times actual damages, and reasonable attorneys’ fees.

                                         COUNT II
                         Violation Of New York’s Gen. Bus. Law § 350
                            (On Behalf Of The New York Subclass)

       45.     Plaintiff hereby incorporates by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       46.     Plaintiff Kimberley Bradley brings this claim individually and on behalf of the

Members of the proposed New York Subclass against Defendant.




                                                 15
         Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 16 of 20




       47.     Defendant engaged in a campaign of false advertising with regard to the

“flushability” of TopCare Flushable Wipes to mislead consumers into believing the TopCare

Flushable Wipes they purchase are “flushable.”

       48.     Plaintiff Bradley has standing to pursue this claim because she has suffered an

injury-in-fact and has lost money or property as a result of Defendant’s deceptive acts and

practices. Specifically, Plaintiff Bradley purchased TopCare Flushable Wipes for her own

personal use. In doing so, Plaintiff Bradley relied upon Defendant’s false, misleading, and

deceptive representations that TopCare Flushable Wipes would be flushable when they are not.

Plaintiff Bradley spent money in the transaction that she otherwise would not have spent had she

known the truth about Defendant’s advertising claims.

       49.     Defendant’s deceptive acts and practices were directed at consumers.

       50.     Defendant’s deceptive acts and practices are misleading in a material way

because, as alleged above and herein, they violate consumers’ reasonable expectations. If

Defendant had advertised its TopCare Flushable Wipes truthfully and in a non-misleading

fashion, Plaintiff and other New York Subclass Members would not have purchased TopCare

Flushable Wipes or would not have paid as much as they did for them.

       51.     As a direct and proximate result of Defendant’s false, misleading, and deceptive

representations and omissions, Plaintiff Bradley and other Members of the New York Subclass

were injured in that they: (1) paid money for TopCare Flushable Wipes that were not what

Defendant represented; (2) were deprived of the benefit of the bargain because the TopCare

Flushable Wipes they purchased were different than Defendant advertised; and (3) were deprived

of the benefit of the bargain because the TopCare Flushable Wipes they purchased had less value

than Defendant represented.




                                                 16
         Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 17 of 20




       52.     On behalf of herself and Members of the New York Subclass, Plaintiff Bradley

seeks to enjoin Defendant’s unlawful acts and practices and recover her actual damages or five

hundred (500) dollars per violation, whichever is greater, three times actual damages, and

reasonable attorneys’ fees.

                                       COUNT III
                               Breach Of Express Warranty
                   (On Behalf Of The Class And The New York Subclass)

       53.     Plaintiff hereby incorporates by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       54.     Plaintiff Kimberley Bradley brings this claim individually and on behalf of the

Members of the proposed Class and Subclass against Defendant.

       55.     As the designer, manufacturer, marketer, distributor, and/or seller of TopCare

Flushable Wipes, Defendant issued an express warranty by representing to consumers at the

point of purchase that TopCare Flushable Wipes were flushable. Defendant’s representations

were part of the description of the goods and the bargain upon which the goods were offered for

sale and purchased by Plaintiff and Members of the Class and Subclass.

       56.     In fact, TopCare Flushable Wipes do not conform to Defendant’s representations

about “flushability” because TopCare Flushable Wipes are not, in fact flushable. By falsely

representing TopCare Flushable Wipes in this way, Defendant breached express warranties.

       57.     On February 8, 2021, prior to the filing of this Complaint, Plaintiff’s counsel sent

Defendant a warranty notice letter, which complies in all respects with U.C.C. 2-607. The letter

provides notice of breach of express and implied warranties. The letter was sent via certified

mail, return receipt requested, advising Defendant that it was in violation of the U.C.C. 2-607

and state consumer protection laws and demanding that it cease and desist from such violations




                                                17
          Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 18 of 20




and make full restitution by refunding the monies received therefrom. The letter stated that it

was sent on behalf of Plaintiff and all other similarly situated purchasers.

       58.     As a direct and proximate result of Defendant’s breach, Plaintiff and Members of

the Class and Subclass were injured because they: (1) paid money for TopCare Flushable Wipes

that were not what Defendant represented; (2) were deprived of the benefit of the bargain

because the TopCare Flushable Wipes they purchased were different than Defendant advertised;

and (3) were deprived of the benefit of the bargain because the TopCare Flushable Wipes they

purchased had less value than Defendant represented. Had Defendant not breached the express

warranty by making the false representations alleged herein, Plaintiff and Class and Subclass

Members would not have purchased the TopCare Flushable Wipes or would not have paid as

much as they did for them.

                                        COUNT IV
                                Breach of Implied Warranty
                    (On Behalf Of The Class And The New York Subclass)

       59.     Plaintiff hereby incorporates by reference and re-allege herein the allegations

contained in all preceding paragraphs of this complaint.

       60.     Plaintiff Kimberley Bradley brings this claim individually and on behalf of the

Members of the proposed Class and Subclass against Defendant.

       61.     Defendant routinely engages in the manufacture, distribution, and/or sale of

TopCare Flushable Wipes and is a merchant that deals in such goods or otherwise holds itself out

as having knowledge or skill particular to the practices and goods involved.

       62.     Plaintiff and Members of the Class and Subclass were consumers who purchased

Defendant’s TopCare Flushable Wipes for the ordinary purpose of such products.

       63.     By representing that TopCare Flushable Wipes would be flushable, Defendant

impliedly warranted to consumers that TopCare Flushable Wipes were merchantable, such that



                                                 18
          Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 19 of 20




they were of the same average grade, quality, and value as similar goods sold under similar

circumstances.

       64.       However, the TopCare Flushable Wipes were not of the same average grade,

quality, and value as similar goods sold under similar circumstances. Thus, they were not

merchantable and, as such, would not pass without objection in the trade or industry under the

contract description.

       65.       As a direct and proximate result of Defendant’s breach, Plaintiff and Members of

the Class and Subclass were injured because they paid money for TopCare Flushable Wipes that

would not pass without objection in the trade or industry under the contract description.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, seek

judgment against Defendant as follows:

       a. Certifying the nationwide Class and the New York Subclass under Rule 23 of the

             Federal Rules of Civil Procedure and naming Plaintiff as the representative of the

             Class and Subclass and Plaintiff’s attorneys as Class Counsel to represent the Class

             and Subclass Members;

       b. Declaring that Defendant’s conduct violates the statutes referenced herein;

       c. Finding in favor of Plaintiff, the nationwide Class and the New York Subclass against

             Defendant on all counts asserted herein;

       d. Ordering Defendant to disgorge and make restitution of all monies Defendant

             acquired by means of the unlawful practices as set forth herein;




                                                 19
          Case 7:21-cv-03303-CS Document 1 Filed 04/15/21 Page 20 of 20




        e. Awarding declaratory and injunctive relief as permitted by law or equity, including:

            enjoining Defendant from continuing the unlawful practices as set forth herein, and

            directing Defendant to identify, with Court supervision, victims of its conduct and

            pay them all the money they are required to pay;

        f. Awarding Plaintiff and Class and Subclass Members their costs and expenses

            incurred in the action, including reasonable attorneys’ fees;

        g. Ordering Defendant to pay pre-judgment interest on all amounts awarded; and

        h. Providing such further relief as may be just and proper.

                                    JURY TRIAL DEMANDED

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.


Dated: April 15, 2021                            Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Frederick J. Klorczyk III
                                                             Frederick J. Klorczyk III

                                                 Frederick J. Klorczyk III
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: fklorczyk@bursor.com

                                                 BURSOR & FISHER, P.A.
                                                 Neal J. Deckant
                                                 Brittany S. Scott*
                                                 1990 North California Blvd., Suite 940
                                                 Walnut Creek, CA 94596
                                                 Telephone: (925) 300-4455
                                                 Facsimile: (925) 407-2700
                                                 Email: ndeckant@bursor.com
                                                         bscott@bursor.com

                                                 *Pro Hac Vice Forthcoming

                                                 Attorneys for Plaintiff



                                                     20
